Case 0:17-cv-61151-EGT Document 74 Entered on FLSD Docket 06/03/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 17-cv-61151-EGT

  JOHN C. ROSADO,

         Plaintiff,

  vs.


  FOREVER PROPANE SALES & SERVICE,
  INC. a Florida for-profit corporation; and
  MANUEL C. ROSADO, individually,

        Defendants.
  ____________________________________/

                                   NOTICE OF SETTLEMENT

         Plaintiff JOHN C. ROSADO, by and through his undersigned Counsel, hereby provides

  notice that the parties have reached a settlement in the case. The parties are in the process of

  finalizing the terms of the settlement and will be submitting a joint motion for approval of the

  settlement agreement shortly.

         Respectfully submitted,

  RODERICK V. HANNAH, ESQ., P.A.                     LAW OFFICE OF PELAYO
  Counsel for Plaintiff                              DURAN, P.A.
  8751 W. Broward Blvd., Suite 303                   Co-Counsel for Plaintiff
  Plantation, FL 33324                               4640 N.W. 7th Street
  T. 954/362-3800                                    Miami, FL 33126-2309
  954/362-3779 (Facsimile)                           T. 305/266-9780
  Email: rhannah@rhannahlaw.com                      305/269-8311 (Facsimile)
                                                     Email: pduran@pelayoduran.com

  By____s/ Roderick V. Hannah __                     By ___s/ Pelayo M. Duran ______
        RODERICK V. HANNAH                                 PELAYO M. DURAN
        Fla. Bar No. 435384                                Fla. Bar No. 0146595
Case 0:17-cv-61151-EGT Document 74 Entered on FLSD Docket 06/03/2019 Page 2 of 2



                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 3rd day of June, 2019, I electronically filed the

  foregoing with the Clerk of Court using the CM/ECF system which will send notification of such

  filing to:

  Adi Amit, Esq.
  Florida Bar No. 35257
  ADI AMIT, P.A.
  101 Centre
  101 N.E. Third Avenue, Suite 300
  Fort Lauderdale, FL 33301
  T. (954) 533-5922
  Email: Adi@DefenderOfBusiness.com

  Attorneys for Defendants

                                                       /s/ Roderick V. Hannah
                                                           Roderick V. Hannah




                                                2
